Citation Nr: 1605357	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities as a result of exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968. 

The Veteran's claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD, comes before the Board on appeal from an October 2014 rating decision of the VA RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2012 VA Form 9, the Veteran requested a Board hearing at his local VA office for his claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran withdrew his request for a Board hearing in an August 2014 response to correspondence from the AOJ.  However, in the January 2016 Written Brief Presentation, the Veteran's representative argued that the Veteran was induced to withdrew his hearing request through an "unlawful contact" as the Veteran's representative was not provided a copy of the AOJ's initial correspondence.  The Veteran's representative asserts that the Veteran should be rescheduled for another Board hearing.  

In October 2014, the Veteran was denied service connection for sleep apnea, to include as secondary to PTSD.  In May 2015, the Veteran submitted a Notice of Disagreement with regard to the October 2014 rating decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all indicated action in order furnish the Veteran an SOC concerning his claim for service connection for sleep apnea, to include as secondary to PTSD.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2. The AOJ should schedule the Veteran for a Travel Board hearing before a member of the Board for his claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	


(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




